Manly, 'J.
The exceptions made to the ruling of the Judge below, on the-.formation of the jury, cannot avail the prisoner.
Both the men, when tendered, were rejected by per-' «rnptory challenges.
The challenges of this kind had not been exhausted at the completion of the jury, (only 21 having been made) no'that ño one was upon the jury against the prisoner's will. If, therefore, an error was committed in tendering a, man, it did the prisoner no wrong, it is due, however, to state that no error, of which the prisoner can complain, is apparent upon t'he record. The subject of challenges to jurors, underwent in this Court sb full an examination in the case of Benton, 2 Dev. and Bat., 196, and the principles then discussed and announced have been so often re-affirmed and illustrated by subsequent cases, that we deem it unnecessary to enter upon it anew. Several of the later cases will bo found collected in the note to Benton’s case, (second, edition.)
The instructions given by the Court, on .the principal ground of defense taken by the .prisoner's counsel, are in fc'iict conformity to law.
*99These principles are oí common learning. 1 Hale, 462.
The Court was requested'to charge the jury, that there was no evidence of a combination. This the Court declined — and, as we think, properly declined. There was evidence, and abundant evidence, as we think.
‘We have examined the whole record in this case, and do not And any erior.. Let this opinion be certiñed, to the end that the Court below may proceed according to law.